DETAILED ACTION
	The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 32-40, drawn to a method of treating Alzheimer’s disease, in the reply filed on November 22, 2021 is acknowledged with appreciation. 
Claims 41-58 (Groups II and III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
In response to the requirement for an election of species, Applicant elects (1) the tyrosine kinase inhibitor species, nilotinib, with traverse, and (3) the toxic protein species “-amyloid,” with traverse.  Applicant did not elect a second therapeutic agent (“Species (2)” on page 5 of the Restriction Requirement). The traversal is on the ground(s) that the Office has not shown that a serious burden is required to examine more than one species of tyrosine kinase inhibitor, and more than one species of toxic protein.  This is not found persuasive, because generic claim 32 encompass such a multiplicity of tyrosine kinase inhibitor species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim, because said species require different fields of search, employing different search strategies and/or search queries, e.g. the search required for nilotinib would not be the same search required for bosutinib.
The requirement is still deemed proper and is therefore made FINAL.
other than nilotininb, and toxic protein species other than -amyloid are presently withdrawn from consideration, i.e. claim 36 is presently withdrawn from consideration.

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on July 9, 2020; January 13, 2021; June 30, 2021; November 8, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Claim Rejections – 35 U.S.C. § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 32-35 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Netzer et al., Proc Nat’l Acad Sci U.S.A. 2003 (hereafter referred to as “Netzer et al.,”) further in view of Shukla et al., Mol Pharm 2011, (hereafter referred to as “Shukla et al.”).
	Claim 32 is directed to a method of treating Alzheimer's disease in a subject in need thereof, comprising: selecting a subject with Alzheimer's disease or at risk for Alzheimer's disease; and administering to the subject an effective amount of a tyrosine nilotinib (claim 33). 
	Claim 37 is directed to a method of inhibiting or preventing toxic protein aggregation in a neuron of a subject with Alzheimer's disease, more specifically wherein the toxic protein is amyloid- (claim 39), comprising contacting the neuron in the subject with an effective amount of a tyrosine kinase inhibitor or a pharmaceutically acceptable saltPage 2 of 618444237V.1Appl. No. 16/909,075Amdt. dated June 9, 2021 Preliminary Amendmentthereof, wherein the tyrosine kinase inhibitor is not Gleevec, and wherein the tyrosine kinase inhibitor or a pharmaceutically acceptable salt thereof crosses the blood brain barrier; more specifically wherein the tyrosine kinase inhibitor is nilotinib (claim 38).  

	Netzer et al. teach that amyloid-protein accumulation in the brain is implicated in Alzheimer’s disease (page 12444, left column, first paragraph), and discuss a strategy to inhibit amyloid-production by employing STRI571 (also known as imatinib or Gleevec), a selective tyrosine kinase inhibitor (page 1, abstract).  Netzer et al. teach wherein STRI571 demonstrates in vitro and in vivo efficacy for inhibiting amyloid- protein aggregation (page 1, left column, second paragraph), and suggest STRI571 as a therapeutic approach to treating Alzheimer's disease (page 12449, left column, last paragraph- right column).  Netzer et al. teach that STRI571 targets the ATP-binding site of the ABL tyrosine kinase domain, specifically binding the Bcr-Abl conformation.
	Netzer et al. implicate the blood-brain barrier in the treatment of Alzheimer’s: “[i]n the case of Gleevec and related drugs, the ability to achieve a high degree of penetration of the blood-brain barrier would be necessary to improve the likelihood of therapeutic benefit.”    
	As such, Netzer et al. teach a method of inhibiting amyloid- protein aggregation for the treatment of Alzheimer’s disease comprising administering a therapeutically effective amount of a tyrosine kinase inhibitor to a subject in need thereof, wherein said administration crosses the blood brain barrier, however Netzer et al. does not teach wherein the tyrosine kinase inhibitor is nilotinib.
	Yet, Shukla et al. compare the activity of tyrosine kinase inhibitors Tasigna® (nilotinib) and Gleevec (imatinib) on the Abl kinase domain, wherein Tasigna was rationally designed to have higher selectivity for Bcr-Abl and enhanced potency over Gleevec (page 2, second paragraph).  Shukla et al. demonstrate wherein Tasigna crosses the blood brain barrier (page 5, last paragraph-page 6, first paragraph).
	Thus, one skilled in the art would be motivated to substitute nilotinib for imatinib in the treatment of Alzheimer’s disease in a subject in need thereof, and would reasonably expect that nilotinib would also demonstrate greater inhibition of amyloid- aggregation in said subject. And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent tyrosine kinase inhibitor) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Netzer et al. performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. nilotinib) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the 4) the results of the substitution would have been predictable, i.e. successful treatment of Alzheimer’s disease in a patient in need thereof.
	As such, claims 32 and 33 are prima facie obvious.

	Claim 34 is drawn to the method of claim 32, and limits the dosage of nilotinib to less than about 10 mg/kg. Claim 35 is drawn to the method of claim 32, wherein the tyrosine kinase inhibitor is administered daily.  
	Claim 40 is drawn to the method of claim 37, wherein the effective amount of the tyrosine kinase inhibitor or a pharmaceutically acceptable salt thereof is less than about 10 mg/kg.
	Netzer et al. teach daily of administration STI571 at 1.1 mg/kg per day (page 12447, right column, first paragraph), which meets the limitation of less than about 10 mg/kg required by claims 34 and 40.  The daily dosage of nilotinib is a result-effective variable. It would have been customary for one of skill in the art to determine the optimal daily dosage in order to best achieve the desired results. See also In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Accordingly, instant claims 34, 35 and 40 are also rejected as prima facie obvious.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the 
9.	Claims 32-35 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,474,753 (hereafter referred to as the ‘753 patent).
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘753 patent are directed to a method of treating an -Synucleinopathy in a subject, comprising: selecting a subject with an -Synucleinopathy or at risk for an -Synucleinopathy; and systemically administering to the subject an effective amount of nilotinib, wherein the nilotinib is administered to the subject at a dosage of about 5 mg/kg or less.   In Example 3 at column 37, the ‘573 patent teaches wherein said a-Synucleinopathy is Alzheimer’s disease. 
	Thus it would be obvious to one skilled in the art to employ the previously patented method of treating an -Synucleinopathy in a subject, wherein the Specification of the ‘573 patent teaches that said  -Synucleinopathy can be Alzheimer’s disease,  comprising administering to the subject an effective amount of nilotinib, wherein the nilotinib is administered to the subject at a dosage of about 10 mg/kg or less.

	Claims 32-35 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,709,704 (hereafter referred to as the ‘704 patent).
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘704 patent are directed to a method of treating a neurodegenerative disease in a subject in need thereof, comprising: selecting a subject with a neurodegenerative disease of the central nervous system or at risk for a neurodegenerative disease of the central nervous system; and systemically administering to the subject an effective amount of a tyrosine kinase inhibitor, wherein the tyrosine kinase inhibitor crosses the blood brain barrier, wherein the effective amount of the tyrosine kinase inhibitor is less than 10 mg/kg, and wherein the effective amount of the tyrosine kinase inhibitor is lower than a chemotherapeutic dosage, wherein the tyrosine kinase inhibitor is selected from the group consisting of nilotinib, bosutinib, and a combination thereof.  Claim 2 specifically recites wherein the neurodegenerative disease is Alzheimer’s disease. Claim 4 recites wherein the administration is daily.
	Thus it would be obvious to one skilled in the art to employ the previously patented method of treating an neurodegenerative disease in a subject, wherein the neurodegenerative disease can be Alzheimer’s disease,  comprising administering to the subject an effective amount of nilotinib, wherein the nilotinib is administered to the subject at a dosage of about 10 mg/kg or less.

Conclusion
withdrawn from further consideration as drawn to non-elected subject matter. Claims 32-35 and 37-40 are rejected. No claim is presently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/JANET L COPPINS/Examiner, Art Unit 1628 

/CRAIG D RICCI/Primary Examiner, Art Unit 1611